Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments &Amendment
Applicant's amendments filed modify the scope of independent claims. 
Applicant is reminded when amending or adding new claims, applicant’ must show support for the claim amendments.  See MPEP §2163(II)(A). Applicant does not provide any statement of where the support is found in the originally filed disclosure. 


\Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuichi (JP 2014014840 A).




Regarding claim 1, Yuichi discloses (see translation provided 9/20/2022)( a substrate-floatation-type laser processing apparatus comprising: 
	a floating stage configured to float and convey a substrate (Yuichi –“ The air levitation stages 9 to 13 can stabilize the floating state of the glass substrate 1 by blowing and sucking air.”); and 
a floating-height measurement apparatus configured (Yuichi – element 37 – “A laser type distance sensor 37 is attached to the processing head 32,”) to measure a floating height of the substrate in the floating stage, wherein 
a distance along a vertical axis between the floating-height measurement apparatus and the substrate in the floating stage is automatically adjusted according to the measured floating height by relatively moving the floating height measurement apparatus along the vertical axis ( Yuichi describes real time / feedback height adjustments:  “In the processing area part 112, the height change of the glass substrate 1 is measured by the laser type distance sensor 37 installed beside the processing head 32, and the glass substrate 1, the processing head 32, and the like are measured based on the measured height data. The glass substrate 1 is cut while adjusting the distance to an optimum height. That is, in this embodiment, the height variation of the glass substrate 1 at the processing start portion is measured by the laser distance sensor 37 installed beside the processing head 32, and the processing width by the processing beam is determined based on this measurement result. The focus position is optimized.”)

Regarding claim 2, Yuichi discloses a substrate-floatation-type laser processing apparatus according to Claim 1, wherein the floating height of the substrate is measured by applying laser light to the substrate and the stage (Yuichi – Further, by measuring the laser spot diameter, it is possible to measure the height distance, and it is possible to reduce the time fluctuation to the cooling position during processing and to prevent the processing head from contacting.).

Regarding claim 3, Yuichi. discloses a substrate-floatation-type laser processing apparatus according to Claim 1, wherein the distance between the floating-height measurement apparatus and the substrate is adjusted by using a feedback mechanism in which the measured floating height of the substrate is used as an input (Yuichi – See regarding claim 1).

Claim(s) 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuichi in view of Yoshihiro et al. (KR 20100031066 A).


Regarding claim 4, Yuichi discloses a substrate-floatation-type laser processing apparatus according to Claim 2, wherein the floating-height measurement apparatus comprises a laser displacement gauge configured to apply the laser light to the substrate and the floating stage and receive reflected light of the laser light reflected by the substrate and the floating stage, (Yuichi – Figs. 1-12. & See regarding claims 1-2).
Yuichi may be silent upon wherein and the laser displacement gauge measures the floating height of the substrate from reflected light of the laser light reflected by a bottom surface of the substrate and reflected light of the laser light reflected by a top surface of the floating stage.  When making height measurements of substrates on a floating support it was known and the laser displacement gauge measures the floating height of the substrate from reflected light of the laser light reflected by a bottom surface of the substrate and reflected light of the laser light reflected by a top surface of the floating stage.  See Yoshihiro et al. fig. 5 and following translation of text.

“3 and 5, free rollers 132 (1) to 132 (6) in a direction (Y direction) orthogonal to the substrate conveying line above the inlet 82b of the shear floating stage 82. The board | substrate height position sensors 140 (1) -140 (6) are arrange | positioned in the position corresponding to the arrangement | positioning position of ()), respectively.
Each board | substrate height position sensor 140 (i) consists of a laser displacement meter, for example, the light-transmitting part which transmits a laser beam below the vertical, and the object (substrate G) which the said laser beam touched. It includes a light receiving unit for receiving the light reflected from the light at a position according to the measurement distance, and by measuring the distance (L .sub.1 ) with the substrate G passing directly below, the height position of the substrate (G) Outputs an electrical signal (analog signal) indicating. Here, the height position of the board | substrate G may be a height position from the upper surface of the stage 82, for example, and may be calculated | required as a board | substrate floating gap.
The roller height position control part 138 has an arithmetic control circuit, inputs the measured value signal from each board | substrate height position sensor 140 (i), and directly under each board | substrate height position sensor 140 (i). The feedback position, for example, PID (proportional / integral / differential) control, of each pre-roller 132 (i) through feedback control, for example, PID (proportional / integral / differential) control, so that the measured height position of the substrate G coincides with the set value. The height position is variably controlled.”


    PNG
    media_image1.png
    230
    352
    media_image1.png
    Greyscale


	As taught by Yoshiiro et al.  the measurement for the achieving the data was known to be derived from the relative surfaces using similar components to that of Yuichi.  As such it would be obvious to one of ordinary skill in the art to recognized the elements of Yuichi are capable of retrieving the claimed data or being modified ot do so as taught in Yoshiro et al.  Note:  This limitation is not understood to provide any clear and explicit structural distinction over the prior art, as the limitation may merely be a manipulation of data to achieve the measuremnents.


Regarding claim 5, Yuichi in view of Yoshihiro et al. discloses a substrate-floatation-type laser processing apparatus according to Claim 1, wherein the floating-height measurement apparatus comprises a camera configured to take an image of a top surface of the substrate, and the camera measures the floating height of the substrate based on its position at which its focal point coincides with the top surface of the substrate when the substrate is brought into contact with the floating stage and its position at which its focal point coincides with the top surface of the substrate when the substrate is floated over the floating stage.
	As taught in Yuichi the focus of the camera when the laser light enters is used to determine and measure the distances. (See provided translated document. Relevant portion provided below)
	“According to a fifth aspect of the substrate processing method of the present invention, in the substrate processing method according to the first, second, third, or fourth feature, air is blown from an upper surface of a stage unit that conveys the substrate. In a state where the substrate is floated by balancing the suction and the apparent spring rigidity is increased, a gas jet is blown from the back side of the planned processing line of the substrate half-cut by a predetermined processing to fill the substrate fully. It is to cut. This is because the substrate is flattened and balanced by blowing out and sucking air before and after the cutting process, and the gas jet is flown in a state where the floating height and apparent spring rigidity are increased. By intensively spraying the half-cut back surface, a part of the substrate is expanded, internal stress is applied to this part, cracks are formed inside the glass along the planned processing line, and it grows The substrate is fully cut in a place where the stress is partially increased and the laser processing is less affected. Thus, by performing the full cut at a place different from the laser processing, there is an effect that the influence of the processing residue generated during the full cutting of the substrate on the laser processing can be minimized…..
  On the other hand, since the beam shape for laser processing is circular, the glass processing surface temperature of the heating part may be different and unstable because there is undulation of the glass surface where the projected beam shape is focused. . For this reason, the position adjustment means of FIG. 6 is used to measure the shape of the irradiated and reflected beam with the CCD camera 49, and to adjust the overall height, and a focal coarse adjustment mechanism and an optical system for adjusting the processing portion. A fine focus adjustment mechanism for fine movement stabilizes the processing depth and position and stabilizes the depth of the high temperature portion. That is, a CCD camera 49 that monitors the reflected image on the laser optical axis by previously obtaining the optimum processing conditions based on the relationship between the power of the laser light source and the spot area (diameter) of the laser light, the thickness of the glass substrate, and the glass material. The optimal distance is calculated from the beam size projected on the glass substrate 1 and adjusted to the height that can be processed by coarse movement (the focus position is adjusted), and the distance between the maximum surface temperature position and the cooling position Cutting of the glass substrate 1 is realized. Monitor the beam shape during processing, adjust the height of the entire optical system so that the entire beam becomes the specified size, and from the ratio of the beam diameter to the entire screen size, the average position of the specific height relative to the cooling part, Good processing can be performed by adjusting the height of the optical component so as to stabilize the distance”
	 


Regarding claim 6, Yuichi et al. in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 1, wherein the floating-height measurement apparatus comprises a camera configured to take an image of a top surface of the substrate, and the camera measures the floating height of the substrate based on its position at which its focal point coincides with the top surface or a bottom surface of the substrate and its position at which its focal point coincides with the top surface of the floating stage (See regarding claim 5 ).

Regarding claim 7, Yuchi in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 1, wherein the floating-height measurement apparatus comprises a length measurement device configured to measure a distance to a top surface of the substrate, and the length measurement device measures the floating height of the substrate based on a distance to the top surface of the substrate when the substrate is brought into contact with the floating stage and a distance to the top surface of the substrate when the substrate is floated over the floating stage (See regarding claim 5 ).

Regarding claim 8, Yuchi. in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 1, wherein the floating-height measurement apparatus comprises a translation movement stage extending in one direction on a horizontal plane above the floating stage, and the floating-height measurement apparatus measures the floating height of the substrate along the one direction (Yoshihiro et al. Figs. 3-5)

    PNG
    media_image2.png
    326
    582
    media_image2.png
    Greyscale

Regarding claim 9, Yuchi in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 8, wherein the translation movement stage is movable in another direction perpendicular to the one direction on the horizontal plane above the floating stage (Yuichi figs. 1-12 -Yoshihiro et al. Figs. 3-5)

Regarding claim 10, Yuchi in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 1, wherein the stage comprises a plurality of floatation units configured to eject air for floating the substrate, and a top surface of the floating stage includes top surfaces of the plurality of floatation units (Yuichi figs. 1-12 & Yoshihiro et al. Figs. 3-5 – this is the general design of a floating stage support.)

Regarding claim 11, Yuchi in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 1, further comprising a controller to which the measured floating height is input from the floating-height measurement apparatus, and the controller adjusts a distance between the floating-height measurement apparatus and the substrate based on a preset target value and the input floating height (Yoshihiro et al. See regarding claim 1 and Figs. 3-5)

Regarding claim 12, Yuchi in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 11, wherein the controller excludes the input floating height from data for adjusting the distance when a difference between the target value and the input floating height exceeds a predetermined range (Yuichi et al. See regarding claim 1 and Figs. 1-12l  Note: The functional language is not understood to provide a clear and explicit structural distinction.)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yuichi in view of Yoshiro et al.  in view of Kimio et al. (JP 2007088201 A).

Regarding claim 13, Yuichi in view of Yoshihiro et al. disclose a substrate-floatation-type laser processing apparatus according to Claim 11, however may be silent upon wherein the controller comprises a storage unit in which a distance between the floating-height measurement apparatus and the stage is stored, and the controller corrects the measured floating height of the substrate by using the distance stored in the storage unit.
	At the time of the invention it would be understood that the controller of Yoshihiro would be expected to have some form of storage for holding data.  For the processor to be able to compare data and make adjustments in the disclosed and taught feedback control system some form of storage/memory would be required.  For support see Kimio et al. which also discloses a substrate floating apparatus which also adjust the floating height based upon a feedback control.  As disclosed in Kimio the main controller comprises memory  for the purposes of storing data and info regarding the measured distances .
“The main control unit 152, a microcomputer, in the resist coating unit (CT) controls operation of each unit 40, coating area M .sub.3 valve controller 150,164 as described above for the floating pressure control within Reference values SA and SB for feedback control are given. In the memory of the main controller 152, for example, as shown in FIG. 12, the secondary side pressure (positive pressure) of the proportional control valve 146 and the desired set flying height H .sub.S for each thickness D .sub.i of the substrate G and A data table for associating the set values A .sub.i and B .sub.i of the secondary side pressure (negative pressure) of the conductance valve 160 is constructed. Here, the thickness of the sub (strate G has several different sizes such as 0.50 mm, 0.75 mm, and 0.90 mm for each product of the glass substrate, and is also an index representing the weight per unit area of the substrate G. Therefore, it is a parameter. In this data table, instead of the set values A .sub.i and B .sub.i , feedback reference values SA .sub.i and SB .sub.i corresponding thereto may be set.”

	At the time of the invention it would be obvious to one of ordinary skill in the art to provide “storage” in the feedback controller of Yoshihiro for the purpose of soring data for the feedback control process.

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



12/5/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822